Citation Nr: 0427767	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  98-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for valvular heart 
disease, Class 1B, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from December 1973 to December 
1974.


VACATUR

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  The Board 
issued a decision on June 9, 2003, noting that an earlier 
April 2000 Board decision had denied increased ratings for a 
tonoclonic seizure disorder - evaluated as 40 percent 
disabling, and for post concussion syndrome with headaches - 
evaluated as 10 percent disabling.  Also in that earlier 
decision, the Board had remanded claims for an increased 
rating for valvular heart disease, Class 1B - evaluated as 
10 percent disabling, and for a total disability rating 
based on individual unemployability (TDIU).  Thereafter, the 
veteran's claims file was lost and subsequently rebuilt.

Then, based on a rebuilt claims file, the June 9, 2003, Board 
decision was entered denying an increased rating for valvular 
heart disease, Class 1B, evaluated as 10 percent disabling, 
and a TDIU.  Whereupon the Board returned the case to the RO, 
which since has located the missing claims file.

In light of the fact that the June 9, 2003 Board decision was 
based on a rebuilt claims file, and the original claims files 
since have been located, that June 9, 2003, Board decision 
must be vacated and the claims readjudicated with the benefit 
of a now complete record.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the Board's own motion, 
due to a denial of due process.  38 C.F.R. § 20.904(a) 
(2003).  In the present case, the discovery of the original 
and complete claims files bears directly on resolution of the 
issues in question and, thus, must be considered to afford 
the appellant the full process to which he is entitled.



Accordingly, the June 9, 2003, decision of the Board is 
hereby vacated.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


